Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 07/11/2022. Claims 1-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 9, filed 07/11/2022, with respect to the objection to claims 5 and 12, have been fully considered and are persuasive. The amendments to the claims have overcome the objection. The objection to claims 5 and 12 has been withdrawn. 
Applicant’s arguments, see page 9, filed 07/11/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) and §112(d) have been fully considered and are persuasive. The amendments to the claims has overcome the rejection. The rejection of claims 1-20 under 35 U.S.C. §112(b) and §112(d) has been withdrawn. 
Applicant's arguments, see pages 9-11, filed 07/11/2022, regarding the rejection of claims 1, 7-8, and 14-15 under 35 U.S.C. §102(a)(1) have been fully considered but they are not persuasive. Applicant argues on pages 10-11 that Wheeler et al. US 20180188045 A1 (“Wheeler”) does not teach the amended element “wherein the heading difference indicates a degree of deviation of the heading of each road object observation with respect to the heading of the map-matched link.” While it is true that previously cited sections of Wheeler did not teach this element, Wheeler does teach the new elements in paragraph 119, as discussed in further detail below. 
Applicant's arguments, see pages 9-11, filed 07/11/2022, regarding the rejection of claims 2-6, 9-13, and 16-20 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on pages 12-15 that the references combined with Wheeler do not teach these claims because the references combined with Wheeler do not teach the new elements of claims 1, 8, and 15, namely “wherein the heading difference indicates a degree of deviation of the heading of each road object observation with respect to the heading of the map-matched link.” However, since Wheeler teaches this element, it is not necessary for Adachi or Ferguson to teach these elements. Therefore, the rejection of claims 2-6, 9-13, and 16-20 is sustained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. US 20180188045 A1 (“Wheeler”).
	Regarding Claim 1. Wheeler teaches a system for detecting a roadblock zone, the system comprising: 
	a memory configured to store instructions; and 
	one or more processors configured to execute the stored instructions (FIG. 16 shows a diagram including a memory configured to store instructions. The instructions at 1624 are for a machine to individually or jointly perform the methodologies of Wheeler [paragraph 166]) to: 
	receive one or more road object observations (A method of maintaining a high definition map, comprising: receiving, from an online system by a vehicle, a high definition map for a region [Claim 1]. The HD map system can also keep the HD map data stored in the online HD map system up to date based on changes in map data observed by sensors of vehicles driving along various routes [paragraph 50]); 
	determine a map-matched link based on the received one or more road object observations (FIG. 12 illustrates the rate of traffic in different types of streets, wherein a street refers to roads, highways, avenues or other paths that vehicles can travel on [paragraph 128]. FIG. 15 shows that the system receives map data from the online system at 1510, receives data describing a location of the vehicle, and compares sensor data with the map data for the location of the vehicle at 1530 [paragraph 150]. The online HD map system which receives additional data from the vehicle may then use the data to update the HD maps [paragraph 150]. For example, if the additional data pertains to a lane of a road (wherein the road is a link) which has temporarily closed due to construction work nearby, the online HD map system may update the map to indicate that lane of the road as temporarily closed [paragraph 149]); 
	calculate, at one or more locations associated with the map-matched link, heading difference data associated with a difference between a heading of each road object observation of the one or more road object observations and a heading of the map-matched link (FIG. 9 shows a flow chart illustrating an example process of a vehicle verifying existing landmark maps, according to one embodiment [paragraph 79]. The vehicle compares data at 908 associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s perception of its environment and the representation of the environment that is stored in the HD map store [paragraph 82]. The vehicle may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects, and this can also include the latitude, longitude, geometric shape, or other discrepancies. FIG. 7 shows how the HD map can detect road signs and differentiate between signs that are associated with each lane, but might not be the closes sign to the vehicle [paragraph 73]. The HD map system can represent portions of the lanes as lane elements, and identify the legal direction the vehicle can travel, whether the lane element is for a left or right turn only, and the relations (in this figure, directions) of the road signs so as to identify which signs are associated with each lane [paragraph 74], so the direction/heading of a road object can be included in the discrepancy data), wherein the heading difference indicates a degree of deviation of the heading of each road object observation with respect to the heading of the map-matched link (The vehicle compares the updated occupancy map to the existing occupancy map to identify one or more discrepancies [paragraph 119]. The updated occupancy map includes 3D representations of objects in the environment surrounding the vehicle detected from the sensor data. The occupancy map stored locally includes representations of objects in the environment previously detected. A discrepancy includes any object detected from the sensor data but not previously detected, any object previously detected but not detected from the sensor data, or differences between any object detected from the sensor data and also previously detected. Additionally, the vehicle determines when there are any matches between the objects it detects and those on the map based on a comparison, wherein a match refers to a difference between data being within a predetermined threshold [paragraph 83], which refers to an amount or degree of deviation of the road object observation); 
	identify a set of locations from the one or more locations associated with the map-matched link, where the map-matched link heading difference data is more than a first predetermined threshold for each location in the set of locations (The HD map divides a large physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region [paragraph 68], shown in FIGS. 6A-B, meaning that a set of locations are identified from the one-or more initial locations. Accordingly, in this embodiment, the online HD map system determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map, meaning that the size and set of locations are identified from the one or more locations associated with the map-matched link based on the object difference data. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, making the locations associated with the map-matched links. The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object. A match refers to a difference between data being within a predetermined threshold [paragraph 83], which means that a mismatch is refers to a difference between data that exceeds the predetermined threshold. Additionally, in some embodiments, the vehicle may further determine a likelihood of an operation verification failure being caused by errors and include the likelihood in the operation verification result. The vehicle may remove the operation verification failure result if the likelihood is above a threshold likelihood [paragraph 90]); and 
	detect the roadblock zone on the map-matched link based on the identified set of locations (if the additional data pertains a lane of a road which has temporarily closed due to construction work nearby, the online HD map system may update the map to indicate that lane of that road as temporarily closed [paragraph 149]. Other roadblocks, such as crashed vehicles and cones placed around said vehicle accidents, can also be detected [paragraph 130]).
	Regarding Claim 7. Wheeler teaches the system of claim 1. 
	Wheeler also teaches:
	wherein the one or more processors is further configured to execute the stored instructions to update a map database based on the detected roadblock zone (the HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy [paragraph 53]).
	Regarding Claim 8. Wheeler teaches a method for detecting a roadblock zone, the method comprising:
	receiving one or more road object observations (A method of maintaining a high definition map, comprising: receiving, from an online system by a vehicle, a high definition map for a region [Claim 1]. The HD map system can also keep the HD map data stored in the online HD map system up to date based on changes in map data observed by sensors of vehicles driving along various routes [paragraph 50]); 
	determining a map-matched link based on the received one or more road object observations (FIG. 12 illustrates the rate of traffic in different types of streets, wherein a street refers to roads, highways, avenues or other paths that vehicles can travel on [paragraph 128]. FIG. 15 shows that the system receives map data from the online system at 1510, receives data describing a location of the vehicle, and compares sensor data with the map data for the location of the vehicle at 1530 [paragraph 150]. The online HD map system which receives additional data from the vehicle may then use the data to update the HD maps [paragraph 150]. For example, if the additional data pertains to a lane of a road (wherein the road is a link) which has temporarily closed due to construction work nearby, the online HD map system may update the map to indicate that lane of the road as temporarily closed [paragraph 149]); 
	calculating, at one or more locations associated with the map-matched link, heading difference data associated with a difference between a heading of each road object observation of the plurality of road object observations and a heading of the map-matched link (FIG. 9 shows a flow chart illustrating an example process of a vehicle verifying existing landmark maps, according to one embodiment [paragraph 79]. The vehicle compares data at 908 associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s perception of its environment and the representation of the environment that is stored in the HD map store [paragraph 82]. The vehicle may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects, and this can also include the latitude, longitude, geometric shape, or other discrepancies. FIG. 7 shows how the HD map can detect road signs and differentiate between signs that are associated with each lane, but might not be the closes sign to the vehicle [paragraph 73]. The HD map system can represent portions of the lanes as lane elements, and identify the legal direction the vehicle can travel, whether the lane element is for a left or right turn only, and the relations (in this figure, directions) of the road signs so as to identify which signs are associated with each lane [paragraph 74], so the direction/heading of a road object can be included in the discrepancy data), wherein the heading difference indicates a degree of deviation of the heading of each road object observation with respect to the heading of the map-matched link (The vehicle compares the updated occupancy map to the existing occupancy map to identify one or more discrepancies [paragraph 119]. The updated occupancy map includes 3D representations of objects in the environment surrounding the vehicle detected from the sensor data. The occupancy map stored locally includes representations of objects in the environment previously detected. A discrepancy includes any object detected from the sensor data but not previously detected, any object previously detected but not detected from the sensor data, or differences between any object detected from the sensor data and also previously detected. Additionally, the vehicle determines when there are any matches between the objects it detects and those on the map based on a comparison, wherein a match refers to a difference between data being within a predetermined threshold [paragraph 83], which refers to an amount or degree of deviation of the road object observation); 
	identifying a set of locations from the one or more locations associated with the map- matched link where the map-matched link heading difference data is more than a first predetermined threshold for each location in the set of locations (The HD map divides a large physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region [paragraph 68], shown in FIGS. 6A-B, meaning that a set of locations are identified from the one-or more initial locations. Accordingly, in this embodiment, the online HD map system determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map, meaning that the size and set of locations are identified from the one or more locations associated with the map-matched link based on the object difference data. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, making the locations associated with the map-matched links. The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object. A match refers to a difference between data being within a predetermined threshold [paragraph 83], which means that a mismatch is refers to a difference between data that exceeds the predetermined threshold. Additionally, in some embodiments, the vehicle may further determine a likelihood of an operation verification failure being caused by errors and include the likelihood in the operation verification result. The vehicle may remove the operation verification failure result if the likelihood is above a threshold likelihood [paragraph 90]); and 
	detecting the roadblock zone on the map-matched link based on the identified set of locations (if the additional data pertains a lane of a road which has temporarily closed due to construction work nearby, the online HD map system may update the map to indicate that lane of that road as temporarily closed [paragraph 149]. Other roadblocks, such as crashed vehicles and cones placed around said vehicle accidents, can also be detected [paragraph 130]).
	Regarding Claim 14. Wheeler teaches the method of claim 8. 
	Wheeler also teaches:
	further comprising updating a map database based on the detected roadblock zone (the HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy [paragraph 53]).
	Regarding Claim 15. Wheeler teaches a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instructions which when executed by one or more processors (FIG. 16 shows a diagram including a memory configured to store instructions. The instructions at 1624 are for a machine to individually or jointly perform the methodologies of Wheeler [paragraph 166]. While the machine-readable medium is shown in an example embodiment to be a single medium, the term “machine-readable medium” should be taken to include a single medium or multiple media, and the term “machine-readable medium” shall be taken to include any medium that is capable of storing instructions, such as solid-state memoires, optical media, and magnetic media [paragraph 169]. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed for performing all processes described [paragraph 173]. The computer program may be stored in a tangible computer readable storage medium or any type of media suitable for storing electronic instructions [paragraph 174], meaning that a non-transitory computer readable medium would be an option), cause the one or more processors to detect a roadblock zone, the instructions comprising:
	receiving one or more object observations (A method of maintaining a high definition map, comprising: receiving, from an online system by a vehicle, a high definition map for a region [Claim 1]. The HD map system can also keep the HD map data stored in the online HD map system up to date based on changes in map data observed by sensors of vehicles driving along various routes [paragraph 50]); 
	determining a map-matched link based on the received one or more road object observations (FIG. 12 illustrates the rate of traffic in different types of streets, wherein a street refers to roads, highways, avenues or other paths that vehicles can travel on [paragraph 128]. FIG. 15 shows that the system receives map data from the online system at 1510, receives data describing a location of the vehicle, and compares sensor data with the map data for the location of the vehicle at 1530 [paragraph 150]. The online HD map system which receives additional data from the vehicle may then use the data to update the HD maps [paragraph 150]. For example, if the additional data pertains to a lane of a road (wherein the road is a link) which has temporarily closed due to construction work nearby, the online HD map system may update the map to indicate that lane of the road as temporarily closed [paragraph 149]); 
	calculating, at one or more locations associated with the map-matched link, heading difference data associated with a difference between a heading of each road object observation of the one or more road object observations and a heading of the map-matched link (FIG. 9 shows a flow chart illustrating an example process of a vehicle verifying existing landmark maps, according to one embodiment [paragraph 79]. The vehicle compares data at 908 associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s perception of its environment and the representation of the environment that is stored in the HD map store [paragraph 82]. The vehicle may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects, and this can also include the latitude, longitude, geometric shape, or other discrepancies. FIG. 7 shows how the HD map can detect road signs and differentiate between signs that are associated with each lane, but might not be the closes sign to the vehicle [paragraph 73]. The HD map system can represent portions of the lanes as lane elements, and identify the legal direction the vehicle can travel, whether the lane element is for a left or right turn only, and the relations (in this figure, directions) of the road signs so as to identify which signs are associated with each lane [paragraph 74], so the direction/heading of a road object can be included in the discrepancy data), wherein the heading difference indicates a degree of deviation of the heading of each road object observation with respect to the heading of the map-matched link (The vehicle compares the updated occupancy map to the existing occupancy map to identify one or more discrepancies [paragraph 119]. The updated occupancy map includes 3D representations of objects in the environment surrounding the vehicle detected from the sensor data. The occupancy map stored locally includes representations of objects in the environment previously detected. A discrepancy includes any object detected from the sensor data but not previously detected, any object previously detected but not detected from the sensor data, or differences between any object detected from the sensor data and also previously detected. Additionally, the vehicle determines when there are any matches between the objects it detects and those on the map based on a comparison, wherein a match refers to a difference between data being within a predetermined threshold [paragraph 83], which refers to an amount or degree of deviation of the road object observation); 
	identifying a set of locations from the one or more locations associated with the map- matched link where the map-matched link heading difference data is more than a first predetermined threshold for each location in the set of locations (The HD map divides a large physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region [paragraph 68], shown in FIGS. 6A-B, meaning that a set of locations are identified from the one-or more initial locations. Accordingly, in this embodiment, the online HD map system determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map, meaning that the size and set of locations are identified from the one or more locations associated with the map-matched link based on the object difference data. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, making the locations associated with the map-matched links. The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object. A match refers to a difference between data being within a predetermined threshold [paragraph 83], which means that a mismatch is refers to a difference between data that exceeds the predetermined threshold. Additionally, in some embodiments, the vehicle may further determine a likelihood of an operation verification failure being caused by errors and include the likelihood in the operation verification result. The vehicle may remove the operation verification failure result if the likelihood is above a threshold likelihood [paragraph 90]); and 
	detecting the roadblock zone on the map-matched link based on the identified set of locations (if the additional data pertains a lane of a road which has temporarily closed due to construction work nearby, the online HD map system may update the map to indicate that lane of that road as temporarily closed [paragraph 149]. Other roadblocks, such as crashed vehicles and cones placed around said vehicle accidents, can also be detected [paragraph 130]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. US 20180188045 A1 (“Wheeler”) as applied to claims 1, 8, and 15 above, and further in view of Adachi US 20030004636 A1 (“Adachi”).
	Regarding Claim 2. Wheeler teaches the system of claim 1. 
	Wheeler also teaches:
	wherein to calculate the heading difference data, the one or more processors are further configured to execute the stored instructions to:
	determine a plurality of sub-links associated with the map-matched link (The HD map system can represent portions of the lanes as lane elements. A lane element specifies the boundaries of the lane and various constraints such as the legal direction in which a vehicle can travel. This involves determining the relationships between lane elements and objects such as stop lines, yield signs, speed bumps, and traffic light and road sign locations [paragraph 74]), and
	calculate the heading difference data for each road object observation of the one or more road object observations and each sub-link of the plurality of sub-links (FIG. 9 shows a flow chart illustrating an example process of a vehicle verifying existing landmark maps, according to one embodiment [paragraph 79]. The vehicle compares data at 908 associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s perception of its environment and the representation of the environment that is stored in the HD map store [paragraph 82]. The vehicle may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects, and this can also include the latitude, longitude, geometric shape, or other discrepancies. FIG. 7 shows how the HD map can detect road signs and differentiate between signs that are associated with each lane, but might not be the closes sign to the vehicle [paragraph 73]. The HD map system can represent portions of the lanes as lane elements, and identify the legal direction the vehicle can travel, whether the lane element is for a left or right turn only, and the relations (in this figure, directions) of the road signs so as to identify which signs are associated with each lane [paragraph 74], so the heading difference data for each object observation of the one or more road object observations is determined for each of the sub-links of the plurality of sub-links).
	Wheeler does not teach:
	wherein each sub-link is of a predetermined length.
	However, Adachi teaches:
	wherein each sub-link is of a predetermined length (A system for transmitting position information on a digital map [Claim 14].  where an information providing side of the system transmits “road shape data” including a coordinate string showing the road shape in the road section of a predetermined length including the on-road position [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein each sub-link is of a predetermined length as taught by Adachi so as to assist with map-matching by ensuring that the links are all the same uniform length, allowing for faster map-matching. 
	Regarding Claim 3. Wheeler in combination with Adachi teaches the system of claim 1. 
	Wheeler also teaches:
	wherein the one or more processors are further configured to execute the stored instructions to determine a plurality of sub-links associated with the map-matched link within the set of locations (The HD map system can represent portions of the lanes as lane elements. A lane element specifies the boundaries of the lane and various constraints such as the legal direction in which a vehicle can travel. This involves determining the relationships between lane elements and objects such as stop lines, yield signs, speed bumps, and traffic light and road sign locations [paragraph 74]. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, meaning the links are inside the locations. By definition, if a lane or road (link) is already inside of the set of locations, the sub-links are also within the set of locations).
	Regarding Claim 9. Wheeler teaches the method of claim 8. 
	Wheeler also teaches:
	wherein calculating the heading difference data further comprises: 
	determining a plurality of sub-links associated with the map-matched link (The HD map system can represent portions of the lanes as lane elements. A lane element specifies the boundaries of the lane and various constraints such as the legal direction in which a vehicle can travel. This involves determining the relationships between lane elements and objects such as stop lines, yield signs, speed bumps, and traffic light and road sign locations [paragraph 74]), and 
	calculating the heading difference data for each road object observation of the one or more road object observations and each sub-link of the plurality of sub-links (FIG. 9 shows a flow chart illustrating an example process of a vehicle verifying existing landmark maps, according to one embodiment [paragraph 79]. The vehicle compares data at 908 associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s perception of its environment and the representation of the environment that is stored in the HD map store [paragraph 82]. The vehicle may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects, and this can also include the latitude, longitude, geometric shape, or other discrepancies. FIG. 7 shows how the HD map can detect road signs and differentiate between signs that are associated with each lane, but might not be the closes sign to the vehicle [paragraph 73]. The HD map system can represent portions of the lanes as lane elements, and identify the legal direction the vehicle can travel, whether the lane element is for a left or right turn only, and the relations (in this figure, directions) of the road signs so as to identify which signs are associated with each lane [paragraph 74], so the heading difference data for each object observation of the one or more road object observations is determined for each of the sub-links of the plurality of sub-links).
	Wheeler does not teach:
	wherein each sub-link is of a predetermined length.
	However, Adachi teaches:
	wherein each sub-link is of a predetermined length (A system for transmitting position information on a digital map [Claim 14].  where an information providing side of the system transmits “road shape data” including a coordinate string showing the road shape in the road section of a predetermined length including the on-road position [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein each sub-link is of a predetermined length as taught by Adachi so as to assist with map-matching by ensuring that the links are all the same uniform length, allowing for faster map-matching. 
	Regarding Claim 10. Wheeler in combination with Adachi teaches the method of claim 8. 
	Wheeler also teaches:
	further comprising determining a plurality of sub-links associated with the map-matched link within the set of locations (The HD map system can represent portions of the lanes as lane elements. A lane element specifies the boundaries of the lane and various constraints such as the legal direction in which a vehicle can travel. This involves determining the relationships between lane elements and objects such as stop lines, yield signs, speed bumps, and traffic light and road sign locations [paragraph 74]. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, meaning the links are inside the locations. By definition, if a lane or road (link) is already inside of the set of locations, the sub-links are also within the set of locations).
	Regarding Claim 16. Wheeler teaches the computer program product of claim 15. 
	Wheeler also teaches:
	wherein for calculating the heading difference data, the instructions further comprise: 
	determining a plurality of sub-links associated with the map-matched link (The HD map system can represent portions of the lanes as lane elements. A lane element specifies the boundaries of the lane and various constraints such as the legal direction in which a vehicle can travel. This involves determining the relationships between lane elements and objects such as stop lines, yield signs, speed bumps, and traffic light and road sign locations [paragraph 74]), and 
	calculating the heading difference data for each road object observation of the one or more road object observations and each sub-link of the plurality of sub-links (FIG. 9 shows a flow chart illustrating an example process of a vehicle verifying existing landmark maps, according to one embodiment [paragraph 79]. The vehicle compares data at 908 associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s perception of its environment and the representation of the environment that is stored in the HD map store [paragraph 82]. The vehicle may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects, and this can also include the latitude, longitude, geometric shape, or other discrepancies. FIG. 7 shows how the HD map can detect road signs and differentiate between signs that are associated with each lane, but might not be the closes sign to the vehicle [paragraph 73]. The HD map system can represent portions of the lanes as lane elements, and identify the legal direction the vehicle can travel, whether the lane element is for a left or right turn only, and the relations (in this figure, directions) of the road signs so as to identify which signs are associated with each lane [paragraph 74], so the heading difference data for each object observation of the one or more road object observations is determined for each of the sub-links of the plurality of sub-links).
	Wheeler does not teach:
	wherein each sub-link is of a predetermined length.
	However, Adachi teaches:
	wherein each sub-link is of a predetermined length (A system for transmitting position information on a digital map [Claim 14].  where an information providing side of the system transmits “road shape data” including a coordinate string showing the road shape in the road section of a predetermined length including the on-road position [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein each sub-link is of a predetermined length as taught by Adachi so as to assist with map-matching by ensuring that the links are all the same uniform length, allowing for faster map-matching. 
	Regarding Claim 17. Wheeler teaches the computer program product of claim 16. 
	Wheeler also teaches:
	wherein the instructions further comprise determining a plurality of sub-links associated with the map-matched link within the set of locations (The HD map system can represent portions of the lanes as lane elements. A lane element specifies the boundaries of the lane and various constraints such as the legal direction in which a vehicle can travel. This involves determining the relationships between lane elements and objects such as stop lines, yield signs, speed bumps, and traffic light and road sign locations [paragraph 74]. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, meaning the links are inside the locations. By definition, if a lane or road (link) is already inside of the set of locations, the sub-links are also within the set of locations).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. US 20180188045 A1 (“Wheeler”) in combination with Adachi US 20030004636 A1 (“Adachi”) as applied to claims 3, 10, and 17 above, and further in view of Ferguson et al. US 9141107 B2 (“Ferguson”).
	Regarding Claim 4. Wheeler in combination with Adachi teaches the system of claim 3. 
	Wheeler also teaches:
	wherein to detect the roadblock zone on the map-matched link, the one or more processors are configured to execute the stored instructions to: 
	calculate, for each sub-link of the plurality of sub-links: a first number of road object observations with the heading difference data greater than the first predetermined threshold and a second number of total road object observations associated with the sub-link (The vehicle creates a match record, which is a type of a landmark map verification record [paragraph 84]. FIG. 10 shows a flow chart illustrating an example process of an online HD map system updating existing landmark maps, and at 1002, the HD map system receives verification records and associated data [paragraph 98]. At 1008, the system determines the types of the verification records included in the group, wherein the records can be match records of a first type, or mismatch records of a second type [paragraph 102]. The system updates landmark objects based on the verification record types, and increases the confidence value associated with each landmark object that corresponds to one or more match records, but decreases the confidence value associated with each landmark object that corresponds to one or more mismatch types [paragraph 103]. As another example, the vehicle reports verification records when the number of total verification records reaches a threshold [paragraph 95]. The HD map system also considers ratios of verification records for the purpose of determining whether the verification records are outliers. For example, for a particular location, if 12 verification records are mismatch records and 1877 verification records are match records, the mismatch records are outlier verification records [paragraph 101]. However, the system also compares the mismatch records to match records [paragraph 103], and this can include mismatch records where an unverified detected object is determined not to match any object represented in the landmark map [paragraph 91]);
	identify a set of sub-links from the plurality of sub-links where the ratio is greater than a second predetermined threshold (The map discrepancy module works to determine map discrepancies. For example, HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy [paragraph 53]. The discrepancy module may construct the update message comprised of one or more timestamps, a route traveled, lane element IDs of lane elements traversed (a set of sub-links), etc. The system can determine a confidence value for a detected object using the associated raw sensor data (a second threshold), and if the mismatch records corresponding with the unverified detected object lowers the confidence value below this threshold as shown in FIG. 10 at 1012, the system verifies the new object and updates the map [paragraphs 103-104, FIG. 10]. This new object detected by map discrepancies can include a construction zone [paragraph 53]).
	Wheeler does not teach:
	determine a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-links.
	However, Ferguson teaches:
	determine a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-links (A system in which a processor is configured to map the area of a construction zone by identifying a starting point of the construction zone based on the location of the first construction object; and identifying an ending point of the construction zone based on a location of a third construction object [Claim 16]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with determine a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-links as taught by Adachi so as to assist with map-matching by ensuring that the links are all the same uniform length, allowing for faster map-matching. 
	Regarding Claim 11. Wheeler in combination with Adachi teaches the method of claim 10. 
	Wheeler also teaches:
	wherein detecting the roadblock zone on the map-matched link further comprises: 
	calculating, for each sub-link of the plurality of sub-links, a ratio of: a first number of road object observations with the heading difference data greater than the first predetermined threshold and a second number of total road object observations associated with the sub-link (The vehicle creates a match record, which is a type of a landmark map verification record [paragraph 84]. FIG. 10 shows a flow chart illustrating an example process of an online HD map system updating existing landmark maps, and at 1002, the HD map system receives verification records and associated data [paragraph 98]. At 1008, the system determines the types of the verification records included in the group, wherein the records can be match records of a first type, or mismatch records of a second type [paragraph 102]. The system updates landmark objects based on the verification record types, and increases the confidence value associated with each landmark object that corresponds to one or more match records, but decreases the confidence value associated with each landmark object that corresponds to one or more mismatch types [paragraph 103]. As another example, the vehicle reports verification records when the number of total verification records reaches a threshold [paragraph 95]. The HD map system also considers ratios of verification records for the purpose of determining whether the verification records are outliers. For example, for a particular location, if 12 verification records are mismatch records and 1877 verification records are match records, the mismatch records are outlier verification records [paragraph 101]. However, the system also compares the mismatch records to match records [paragraph 103], and this can include mismatch records where an unverified detected object is determined not to match any object represented in the landmark map [paragraph 91]); 
	identifying a set of sub-links from the plurality of sub-links where the ratio is greater than a second predetermined threshold (The map discrepancy module works to determine map discrepancies. For example, HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy [paragraph 53]. The discrepancy module may construct the update message comprised of one or more timestamps, a route traveled, lane element IDs of lane elements traversed (a set of sub-links), etc. The system can determine a confidence value for a detected object using the associated raw sensor data (a second threshold), and if the mismatch records corresponding with the unverified detected object lowers the confidence value below this threshold as shown in FIG. 10 at 1012, the system verifies the new object and updates the map [paragraphs 103-104, FIG. 10]. This new object detected by map discrepancies can include a construction zone [paragraph 53]). 
	Wheeler does not teach:
	determining a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-links.
	However, Ferguson teaches:
	determining a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-links (A system in which a processor is configured to map the area of a construction zone by identifying a starting point of the construction zone based on the location of the first construction object; and identifying an ending point of the construction zone based on a location of a third construction object [Claim 16]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with determining a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-links as taught by Adachi so as to assist with map-matching by ensuring that the links are all the same uniform length, allowing for faster map-matching. 
	Regarding Claim 18. Wheeler teaches the computer program product of claim 17. 
	Wheeler also teaches:
	wherein for detecting the roadblock zone on the map-matched link the instructions further comprise: 
	calculating, for each sub-link of the plurality of sub-links, a ratio of: a first number of road object observations with the heading difference data greater than the first predetermined threshold and a second number of total road object observations associated with the sub-link (The vehicle creates a match record, which is a type of a landmark map verification record [paragraph 84]. FIG. 10 shows a flow chart illustrating an example process of an online HD map system updating existing landmark maps, and at 1002, the HD map system receives verification records and associated data [paragraph 98]. At 1008, the system determines the types of the verification records included in the group, wherein the records can be match records of a first type, or mismatch records of a second type [paragraph 102]. The system updates landmark objects based on the verification record types, and increases the confidence value associated with each landmark object that corresponds to one or more match records, but decreases the confidence value associated with each landmark object that corresponds to one or more mismatch types [paragraph 103]. As another example, the vehicle reports verification records when the number of total verification records reaches a threshold [paragraph 95]. The HD map system also considers ratios of verification records for the purpose of determining whether the verification records are outliers. For example, for a particular location, if 12 verification records are mismatch records and 1877 verification records are match records, the mismatch records are outlier verification records [paragraph 101]. However, the system also compares the mismatch records to match records [paragraph 103], and this can include mismatch records where an unverified detected object is determined not to match any object represented in the landmark map [paragraph 91]); 
	identifying a set of sub-links from the plurality of sub-links where the ratio is greater than a second predetermined threshold (The map discrepancy module works to determine map discrepancies. For example, HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy [paragraph 53]. The discrepancy module may construct the update message comprised of one or more timestamps, a route traveled, lane element IDs of lane elements traversed (a set of sub-links), etc. The system can determine a confidence value for a detected object using the associated raw sensor data (a second threshold), and if the mismatch records corresponding with the unverified detected object lowers the confidence value below this threshold as shown in FIG. 10 at 1012, the system verifies the new object and updates the map [paragraphs 103-104, FIG. 10]. This new object detected by map discrepancies can include a construction zone [paragraph 53]). 
	Wheeler does not teach:
	determining a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-link.
	However, Ferguson teaches:
	determining a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-link (A system in which a processor is configured to map the area of a construction zone by identifying a starting point of the construction zone based on the location of the first construction object; and identifying an ending point of the construction zone based on a location of a third construction object [Claim 16]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with determining a starting location of the roadblock zone and an ending location of the roadblock zone based on the set of sub-link as taught by Adachi so as to assist with map-matching by ensuring that the links are all the same uniform length, allowing for faster map-matching. 

Claim 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. US 20180188045 A1 (“Wheeler”) as applied to claims 1, 8, and 15 above, and in further view of Ferguson et al. US 9141107 B2 (“Ferguson”).
	Regarding Claim 5. Wheeler teaches the system of claim 1.
	Wheeler also teaches:
	wherein the original link is the map-matched link at the set of locations where the heading difference data is more than the first predetermined threshold (The HD map divides a large physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region [paragraph 68], shown in FIGS. 6A-B, meaning that a set of locations are identified from the one-or more initial locations. Accordingly, in this embodiment, the online HD map system determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map, meaning that the size and set of locations are identified from the one or more locations associated with the map-matched link based on the object difference data. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, making the locations associated with the map-matched links. The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object. A match refers to a difference between data being within a predetermined threshold [paragraph 83], which means that a mismatch is refers to a difference between data that exceeds the predetermined threshold).
	Wheeler does not teach:
	wherein the one or more processor is further configured to execute the stored instructions to: 
	determine at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and
	wherein traffic on the original link merges with traffic on the at least one proximate link.
	However, Ferguson teaches:
	wherein the one or more processor is further configured to execute the stored instructions to: 
	determine at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and
	wherein a traffic on the original link merges with a traffic on the at least one proximate link (FIG. 8 shows a vehicle driving along a north-bound lane 410 of roadway 400 where construction vehicles are repaving and painting lane lines of the roadway [Column 9, lines 18-25], forming a construction zone/roadblock on the lanes being worked on. In the embodiment shown in FIG. 8, lanes 411 and 412 are closed due to construction, but lane 410, a proximate lane (link) is still open. The sensors of the vehicle may collect information about the vehicle’s environment, and this information may detect both the construction zones [Column 9, lines 26-28]. The vehicle can also detect when ongoing construction only affects a particular lane [Column 12, lines 6-8], so the system can determine a proximate link based on the road object observations, and the proximate is also shown merging with the original link [FIG. 8]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein the one or more processor is further configured to execute the stored instructions to: determine at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and wherein traffic on the original link merges with traffic on the at least one proximate link as taught by Ferguson so as to provide a vehicle an alternative route to avoid the roadblock. 
	Regarding Claim 6. Wheeler in combination with Ferguson teaches the system of claim 5.
	Wheeler also teaches:
	The original link is a map-matched link (The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object [paragraph 83]).
	Wheeler does not teach:
	wherein the at least one proximate link comprises a link parallel to the original link.
	However, Ferguson teaches:
	wherein the at least one proximate link comprises a link parallel to the original link (FIG. 8 shows that the proximate link 410 runs parallel to the links closed due to construction at 411-412).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein the at least one proximate link comprises a link parallel to the original link as taught by Ferguson so as to ensure that the vehicle’s alternative path does not require a large detour from its original route.
	Regarding Claim 12. Wheeler teaches the method of claim 8. 
	Wheeler also teaches:
	wherein the original link is the map-matched link at the set of locations where the heading difference data is more than the first predetermined threshold (The HD map divides a large physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region [paragraph 68], shown in FIGS. 6A-B, meaning that a set of locations are identified from the one-or more initial locations. Accordingly, in this embodiment, the online HD map system determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map, meaning that the size and set of locations are identified from the one or more locations associated with the map-matched link based on the object difference data. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, making the locations associated with the map-matched links. The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object. A match refers to a difference between data being within a predetermined threshold [paragraph 83], which means that a mismatch is refers to a difference between data that exceeds the predetermined threshold).
	Wheeler does not teach:
	wherein the method further comprises 
	determining at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and 
	wherein traffic on the original link merges with traffic on the at least one proximate link.
	However, Ferguson teaches:
	wherein the method further comprises 
	determining at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and 
	wherein a traffic on the original link merges with a traffic on the at least one proximate link (FIG. 8 shows a vehicle driving along a north-bound lane 410 of roadway 400 where construction vehicles are repaving and painting lane lines of the roadway [Column 9, lines 18-25], forming a construction zone/roadblock on the lanes being worked on. In the embodiment shown in FIG. 8, lanes 411 and 412 are closed due to construction, but lane 410, a proximate lane (link) is still open. The sensors of the vehicle may collect information about the vehicle’s environment, and this information may detect both the construction zones [Column 9, lines 26-28]. The vehicle can also detect when ongoing construction only affects a particular lane [Column 12, lines 6-8], so the system can determine a proximate link based on the road object observations, and the proximate is also shown merging with the original link [FIG. 8]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein the method further comprises determining at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and wherein traffic on the original link merges with traffic on the at least one proximate link as taught by Ferguson so as to provide a vehicle an alternative route to avoid the roadblock. 
	Regarding Claim 13. Wheeler in combination with Ferguson teaches the method of claim 12.
	Wheeler also teaches:
	The original link is a map-matched link (The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object [paragraph 83]).
	Wheeler does not teach:
	wherein the at least one proximate link comprises a link parallel to the original link.
	However, Ferguson teaches:
	wherein the at least one proximate link comprises a link parallel to the original link (FIG. 8 shows that the proximate link 410 runs parallel to the links closed due to construction at 411-412).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein the at least one proximate link comprises a link parallel to the original link as taught by Ferguson so as to ensure that the vehicle’s alternative path does not require a large detour from its original route.
	Regarding Claim 19. Wheeler teaches the computer program product of claim 15. 
	Wheeler also teaches:
	wherein the original link is the map-matched link at the set of locations where the heading difference data is more than the first predetermined threshold (The HD map divides a large physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region [paragraph 68], shown in FIGS. 6A-B, meaning that a set of locations are identified from the one-or more initial locations. Accordingly, in this embodiment, the online HD map system determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map, meaning that the size and set of locations are identified from the one or more locations associated with the map-matched link based on the object difference data. FIG. 6B in particular shows how the road or road lanes would be within the geographic regions, while FIGS. 8A and 8B show how a region might be divided further into subregions wherein the roads (links) fall within the set of locations, making the locations associated with the map-matched links. The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object. A match refers to a difference between data being within a predetermined threshold [paragraph 83], which means that a mismatch is refers to a difference between data that exceeds the predetermined threshold).
	Wheeler does not teach:
	wherein the instructions further comprise: 
	determining at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and 
	wherein traffic on the original link merges with traffic on the at least one proximate link.
	However, Ferguson teaches:
	wherein the instructions further comprise: 
	determining at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and 
	wherein traffic on the original link merges with traffic on the at least one proximate link (FIG. 8 shows a vehicle driving along a north-bound lane 410 of roadway 400 where construction vehicles are repaving and painting lane lines of the roadway [Column 9, lines 18-25], forming a construction zone/roadblock on the lanes being worked on. In the embodiment shown in FIG. 8, lanes 411 and 412 are closed due to construction, but lane 410, a proximate lane (link) is still open. The sensors of the vehicle may collect information about the vehicle’s environment, and this information may detect both the construction zones [Column 9, lines 26-28]. The vehicle can also detect when ongoing construction only affects a particular lane [Column 12, lines 6-8], so the system can determine a proximate link based on the road object observations, and the proximate is also shown merging with the original link [FIG. 8]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein the instructions further comprise: determining at least one proximate link based on the road object observations, wherein the at least one proximate link is in proximity of the original link, and wherein traffic on the original link merges with traffic on the at least one proximate link as taught by Ferguson so as to provide a vehicle an alternative route to avoid the roadblock. 
	Regarding Claim 20. Wheeler teaches the computer program product of claim 19. 
	Wheeler also teaches:
	The original link is a map-matched link (The vehicle determines if there are any matches between the objects it detected and those on the map based on the comparison, and determines that there is a match if the location data and the geometric shape data of a detected object matches the location data and the geometric shape data of a represented object [paragraph 83]), and
	wherein the instructions further comprise updating a map database based on the detected roadblock zone (the HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy [paragraph 53]).
	Wheeler does not teach:
	wherein the at least one proximate link comprises a link parallel to the original link (the HD map data may indicate that a lane of a freeway should be usable by the vehicle, but sensor data may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle sends an update message to the online HD map system comprising information regarding the map discrepancy).
	However, Ferguson teaches:
	wherein the at least one proximate link comprises a link parallel to the original link (FIG. 8 shows that the proximate link 410 runs parallel to the links closed due to construction at 411-412).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wheeler with wherein the at least one proximate link comprises a link parallel to the original link as taught by Ferguson so as to ensure that the vehicle’s alternative path does not require a large detour from its original route.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664